DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 08/13/2022 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

No Claims have been amended, 
Claims 2-12 and 14 were previously cancelled, and 
Claims 1, 13, and 15-30 are currently pending.

Claim Objections

Claims 26 and 27 objected to because of the following informalities:  Both claims are listed as previously Presented and yet both claims contain terms that have been indicated as deleted via strikethrough characters.  These are the same terms that were deleted in the last claims amendments so it appears this is a typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1, 13, and 15-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 13, and 15-30, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 13, and 15-30 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 13, and 15-30 are directed to sending and receiving data to pace the display of content/advertisements.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 13, and 15-30 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 13 and 26-29, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 13 and 26-29, recites, in part, 
select content for distribution to a terminal device in accordance with a distribution condition set to each piece of content, the content for distribution a first size and having a second size different from the first size, at least a targeting condition indicative of at least one attribute of a distribution destination being set as the distribution condition to the content, wherein the targeting condition is met to select content for distribution when the distribution destination includes the at least one attribute; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
to execute a comparison between an increased gradient value of a display count and an ideal gradient value of the display count of the content selected for distribution to the terminal device, the increased gradient value of the display count being a gradient value from a start of the distribution until a certain time point before an end of a distribution period, the ideal gradient value of the display count being a gradient value obtained based on a distribution period length and a target display count; 
relax or strengthen the distribution condition by increasing or decreasing a count of the attribute of the distribution destination as the targeting condition set to the content such that a distribution frequency of the content is varied according to a result of the comparison, wherein relaxing the distribution condition to increase a display count of the content includes altering the at least one attribute of the targeting condition to expand the number of distribution destinations that include the at least one attribute to thereby increase a number of recipients of the content, and wherein strengthening the distribution condition to decrease a display count of the content includes altering the at least one attribute of the targeting condition to diminish the number of distribution destinations that include the at least one attribute to thereby decrease a number of recipients of the content; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
determine a type of terminal device for which the content has been selected for distribution; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  
distribute the content having the first size to the terminal device if the terminal device is determined to be a first type: and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  
distribute the content having the second size to the terminal device if the terminal device is determined to be a second type different from the first type.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  
These limitations set forth a concept of sending and receiving data to pace the display of content/advertisements.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-3 and their related text and Paragraphs 0325-0327 of the specification (US Patent Application Publication No. 2019/0172090 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 13, 15-25, and 30 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 13, and 15-30 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Response to Arguments

Applicant argues the claims improve the operation of the computer system and during the interview with the examiner, the examiner agreed that if the claimed invention improved the operation of a computer then it could obviate the 101 rejection.  However the applicant points to paragraphs 0287-0294 of the specification that the operation of the computer is improved.   The examiner respectfully disagrees.  Referring to paragraphs 0288 and 0294 applicant’s specification details “avoiding an increase in processing load” and “reducing a processing load”.  This just giving the computer less work and NOT “improving the operation of the computer”.  Simplifying the algorithm is in essence just giving the computer a simpler equation so it doesn’t take as long to get an answer.  This is changing the parameters to make the computer get to an answer faster, not making the computer operate faster.  The rejection still stands.  
 
Applicant’s arguments regarding the prior art have merit and the prior art rejection has been removed.  




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681